Exhibit 10.49
SEVENTH AMENDMENT TO CREDIT AGREEMENT
     THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
March 24, 2009, by and between HEALTH FITNESS CORPORATION, a Minnesota
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of August 22, 2003, as amended from time to time (“Credit Agreement”).
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:
     1. Section 1.1 is hereby amended to delete the defined terms “Base LIBO
Rate”, “Base Rate”, “Business Day”, “Floating Rate”, “Floating Rate Advance”,
“LIBO Rate”, “LIBO Rate Advance”, LIBOR Reserve Percentage”, and “Margin”, which
shall be deleted in their entirety and not replaced, and the definitions of
“Eligible Accounts” and “Maturity Date” shall be deleted in their entirety and
the following substituted therefor:
     ““Eligible Accounts” means trade accounts created in the ordinary course of
Borrower’s business, upon which Borrower’s right to receive payment is absolute
and not contingent upon the fulfillment of any condition whatsoever, and in
which Bank has a perfected security interest of first priority, and shall not
include:
     (i) any account which is more than sixty (60) days past the date of the
invoice, or thirty (30) days from the due date, not to exceed ninety (90) days
from the invoice date;
     (ii) that portion of any account for which there exists any right of
setoff, defense or discount (except regular discounts allowed in the ordinary
course of business to promote prompt payment) or for which any defense or
counterclaim has been asserted;
     (iii) any account which represents an obligation of any state or municipal
government or of the United States government or any political subdivision
thereof (except accounts which represent obligations of the United States
government and for which the assignment provisions of the Federal Assignment of
Claims Act, as amended or recodified from time to time, have been complied with
to Bank’s satisfaction);
     (iv) any account which represents an obligation of an account debtor
located in a foreign country other than an account debtor located in a Canadian
province or territory, so long as, in Bank’s determination, such Canadian
jurisdiction recognizes Bank’s first priority security interest in and right to
collect such account as a consequence of any security agreements and UCC filings
in favor of Bank;

-1-



--------------------------------------------------------------------------------



 



     (v) any account which arises from the sale or lease to or performance of
services for, or represents an obligation of, an employee, affiliate, partner,
member, parent or subsidiary of Borrower;
     (vi) that portion of any account, which represents either prebillings or
interim or progress billings or retention rights on the part of the account
debtor;
     (vii) any account which represents an obligation of any account debtor when
twenty percent (20%) or more of Borrower’s accounts from such account debtor are
not eligible pursuant to (i) above;
     (viii) that portion of any account from an account debtor which represents
the amount by which Borrower’s total accounts from said account debtor exceeds
twenty-five percent (25%) of Borrower’s total accounts;
     (ix) any account deemed ineligible by Bank when Bank, in its sole
discretion, deems the creditworthiness or financial condition of the account
debtor, or the industry in which the account debtor is engaged, to be
unsatisfactory.”
     “Maturity Date” means June 30, 2011.”
     2. Section 2.7 (b) is hereby deleted in its entirety, and the following
substituted therefor:
     “(b) Non -Usage Fees. The Borrower shall pay the Bank a non-usage fee at
the rate of 0.375% per annum on the average daily unused amount of the Facility
Amount from the Closing Date to and including the Maturity Date, payable
quarterly on the last day of each calendar quarter, commencing on June 30, 2009.
Any non-usage fee remaining unpaid on the Maturity Date shall be due and payable
on that date.”
     3. Sections 2.4, 2.8, 2.11, 2.12, 2.13, and 2.15 shall be deleted in their
entirety without replacement and without the renumbering of the surviving
sections of Article II of the Agreement.
     4. Section 2.16 is hereby modified to provide that the maximum aggregate
amount of all undrawn and outstanding Letters of Credit issued under the
Revolving Facility shall not exceed Four Hundred Fifty Thousand Dollars
($450,000.00) at any time.
     5. All pricing with respect to the Revolving Facility will be set forth in
the new Note, which shall be executed by Borrower and given as a replacement
for, and not in satisfaction of, the original $7,500,000.00 Note dated
August 22, 2003, which Note shall be delivered by Borrower to Bank as a
condition precedent to the obligations of the Bank hereunder. Exhibit A to the
Agreement shall be deleted in its entirety and shall not be replaced, and the
defined term “Note” shall be deleted in its entirety and restated as follows:
     “Note” means the Borrower’s promissory note dated the same date as the
Seventh Amendment to the Agreement, and all modifications, amendments, renewals
and replacements thereto.”
     Each reference in the Agreement to the “Note” shall mean the Note as
defined in this Amendment.

-2-



--------------------------------------------------------------------------------



 



     6. Sections 5.10 and 5.11 are hereby deleted in its entirety, and
Section 5.10 shall not be replaced or renumbered, and Section 5.11 shall be
replaced as follows:
     “Section 5.11 Quick Ratio. The Borrower will maintain at all times a
minimum Quick Ratio of not less than 1.5 to 1.0 at each fiscal quarter end, with
“Quick Ratio” defined as the aggregate of unrestricted cash, unrestricted
marketable securities, and Accounts (less an allowance for Accounts deemed
doubtful by Bank in its sole discretion) as of each quarter end, divided by
total current liabilities (including then outstanding borrowings under the
Revolving Facility) as of that quarter end.”
     7. Section 5.12 shall be deleted in its entirety and restated as follows:
     “Section 5.12 EBITDA not less than $4,500,000.00 as of March 31, 2009 and
as of each fiscal quarter end thereafter, determined on a trailing twelve month
basis, with “EBITDA” defined as net profit before tax plus interest expense (net
of capitalized interest expense), depreciation expense, amortization expense,
and non-cash stock based compensation.”
     8. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
     9. Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

                  HEALTH FITNESS CORPORATION   WELLS FARGO BANK, NATIONAL
ASSOCIATION    
 
               
By:
      By:        
 
               
 
  Wesley Winnekins, Chief Financial Officer       Cynthia Goplen, Vice President
   

-3-